Order entered October 2, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00588-CV

    IN RE: BRADLEY SCOTT KIDWELL D/B/A MCKINNEY VINTAGE MARKET
                 D/B/A KIDWELL AND COMPANY, Appellants

                                              V.

                             JUDGE PAUL RALEEH, Appellee

                      On Appeal from the County Court at Law No. 7
                                  Collin County, Texas
                          Trial Court Cause No. 007-00207-2019

                                          ORDER
       Before the Court is appellee’s motion to abate the deadline for his brief on the merits

pending resolution of his motion to dismiss. Because appellee has filed his brief on the merits,

we DENY the motion to abate the deadline as moot.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE